1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Douglas_Beevers@fd.org
6    Attorney for Defendant
     MARILYN COOK
7
8                             IN THE UNITED STATES DISTRICT COURT
9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                 )   Case No. 2:19-cr-00124-TLN-1
11                                             )
     Plaintiff,                                )   STIPULATION AND ORDER TO CONTINUE
12                                             )   SENTENCING
     vs.                                       )
13                                             )
     MARILYN COOK                              )
14                                             )   Date: July 29, 2021
                                               )   Time: 9:30 a.m.
15   Defendant.                                )   Judge: Troy L. Nunley
                                               )
16
            IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
17
     Attorney, through Shelley Weger, Attorney for Plaintiff and Heather Williams, Federal
18
     Defender, through Assistant Federal Defender Douglas Beevers, Attorney for Defendant Marilyn
19
     Cook, that the sentencing hearing scheduled for July 29, 2021 may be vacated and
20
     continued to August 26, 2021.
21
            The new schedule of disclosure would be as follows:
22
            Final PSR Disclosed:                          July 29, 2021
23
            Formal Objections:                            August 12, 2021
24
            Reply/Sentencing Memorandum:                  August 19, 2021
25
            Sentencing:                                   August 26, 2021
26
            Defense counsel requests a continuance of the sentencing hearing to August 26, 2021 so
27
     that the defendant can be interviewed by probation in person and to provide enough time for the
28

                                                    -1-
1    defendant to gather additional records that contain information defendant requests be included in
2    the final presentence report. Both the Government and the United States Probation Officer
3    Janice Slusarenko have no objection to this request for a continuance. Since Ms. Cook has
4    pleaded guilty to the charged offense, the Speedy Trial Act and time exclusion is not a concern.
5
     Dated: July 8, 2021
6                                                 HEATHER E. WILLIAMS
                                                  Federal Defender
7
8                                                 /s/ Douglas Beevers
                                                  DOUGLAS BEEVERS
9                                                 Assistant Federal Defender
                                                  Attorney for Defendant
10                                                MARILYN COOK
11
     Dated: July 8, 2021                          PHILLIP A. TALBERT
12                                                Acting United States Attorney
13
                                                  /s/ Shelley Weger
14                                                SHELLEY WEGER
                                                  Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -2-
1
                                                   ORDER
2
            IT IS HEREBY ORDERED, the Court, having received and considered the parties’
3
     stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4
     its order. The July 29, 2021 sentencing hearing shall be continued until August 26, 2021, at 9:30
5
     a.m., before District Judge Troy L. Nunley.
6
7
     IT IS SO ORDERED.
8
9
     Dated: July 9, 2021
10                                                           Troy L. Nunley
                                                             United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -3-
